Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated January 12, 1967, which suspended petitioner’s summer beer license for 20 days and demanded payment of $500 on petitioner’s bond, with the suspension temporarily deferred upon payment of the bond demand. Determination modified, on the law, by reducing the bond demand to $100, and confirmed as so modified, without costs. No questions of fact were considered. In our opinion, under the circumstances herein, *838the imposition of a bond demand for more than $100, in addition to the suspension of the license, was not warranted. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.